PER CURIAM:
Ricky Esquivel appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint for failure to prosecute. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Esquivel v. Guleria, No. 5:09-ct-03132-BO (E.D.N.C. July 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.